Citation Nr: 0803411	
Decision Date: 01/30/08    Archive Date: 02/08/08	

DOCKET NO.  05-34 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for visual acuity.   

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.   

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right eye injury.   

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, classified as lumbosacral strain 
spondylolysis, status post fusion L4 - S1.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1973 to 
August 1975.  He also had periods of Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
VARO in Waco, Texas.  The Board notes that the rating 
decision refers to prior denials of service connection for 
headaches, residuals of an eye injury, and a low back 
disability.  With regard to each issue, the RO found that the 
claim was considered reopened, but the evidence "continues" 
to show that the condition was not incurred in or aggravated 
by military service.  With this in mind, the Board notes that 
it may reopen the previously denied claim, but before doing 
so, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"The Board does not have jurisdiction to consider a claim 
which has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  Further, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen a claim.  See McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  

The Board notes that the veteran is in receipt of a permanent 
and total disability rating for pension purposes based 
primarily on his low back disability.  






FINDINGS OF FACT

1.  The veteran's visual acuity is not a disease for the 
purposes of entitlement to VA compensation benefits.  

2.  Service connection for residuals of an eye injury and for 
headaches was denied by rating decision dated in April 1977.  
The veteran was notified of the decision the following month, 
and an appeal from the decision was not initiated.  

3.  The evidence associated with headaches and claimed 
residuals of an eye injury added to the record since the 1976 
rating decision is essentially cumulative and redundant.  The 
additional evidence does not raise a reasonable possibility 
of substantiating the claims, nor does it, by itself, or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claims.  

4.  Service connection for a low back disability was denied 
by rating decision dated in April 1977 and again by rating 
decision dated in May 1992.  Following notification of the 
decisions, the veteran did not initiate a timely appeal from 
either one.  

5.  The evidence associated with the veteran's low back 
disability added to the record since the 1992 rating decision 
is cumulative and redundant, does not raise a reasonable 
possibility of substantiating the claim, nor does it relate 
to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  Service connection for visual acuity is precluded as a 
matter of law.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5107 
(West 2002 & Supp. 2007; 38 C.F.R. § 3.303(c) (2007).  

2.  Evidence submitted since the April 1977 rating decision 
wherein the RO denied service connection for headaches and 
for residuals of an eye injury is not new and material; 
accordingly, the claim has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).  

3.  Evidence submitted since the May 1992 rating decision 
wherein the RO determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a back disability is not new and material; according, the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
that the claimant any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran was informed in a March 2005 
communication how VA would help him and how he could help VA 
in the development of its claims.  He was told that it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of a federal 
department or agency.  He was also informed as to what 
constituted new and material evidence needed to reopen his 
claims and he was informed of the reasons for the previous 
denial of the claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board also notes that in March 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those elements are:  (1) Veteran's status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In a 
March 2006 communication the veteran was informed as to 
evidence needed to evaluate a disability and information 
regarding the effective date of any payment to which he might 
be entitled should the claim be granted.  

In view of the foregoing, the Board finds there has been 
compliance with the mandates of the VCAA with regard to 
notice.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

With regard to the duty to assist the veteran, the Board 
notes that the veteran's service medical records are in the 
claims file.  Social Security Administration disability 
records were obtained and associated with the claims file in 
2006.  The Board finds that in this case VA is not required 
to provide an examination with an opinion, as such is not 
necessary to make a decision on the claims.  An examination 
or opinion is necessary to make a decision on a claim where 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of a disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active service; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A.  Here, the persuasive evidence of record 
does not indicate that any of the disabilities at issue is 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The veteran has not 
brought forth evidence, other than his own statements, 
offering proof of a causal connection between any current 
headaches, right eye injury, or back disability on the one 
hand and his active service on the other hand.  

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the veteran with regard to 
his claims.  Further development and further expending of 
VA's resources are not warranted at this time.  

Pertinent Laws and Regulations


Claim for Service Connection for Visual Acuity

Basic entitlement to disability compensation may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Refractive error, including presbyopia and hypertropic 
astigmatism, as refractive errors, are excluded, by 
regulation, from the definition of disease or injury for 
which veterans benefits are authorized if incurred or 
aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  As such, 
regardless of the character or the quality of any evidence 
which the veteran could submit, refractive error cannot be 
recognized as a disability under the terms of VA's Schedule 
for Rating Disabilities and the claim for service connection 
for a refractive error must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); See also 
Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 
Vet. App. 439 (1992).  The validity of the exclusion in 
38 C.F.R. § 3.303(c) of congenital and developmental defects 
such as refractive error from the definition of disease or 
injury, at least as to preclusion of service connection for 
personality disorder, has been upheld.  Winn, 8 Vet. App. at 
510.  

Because refractive error is excluded from the definition of a 
disease for which service connection may be granted, the 
statutory provision at 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt is not for application.  As superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, even if visual acuity decreased 
in service because this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  The evidence shows no superimposed disease or 
injury during service.  Accordingly, service connection is 
denied.  

New and Material Evidence-Applicable Law

Pursuant to 38 U.S.C.A. § 5108, the Secretary of VA must 
reopen a finally disallowed claim when new and material 
evidence is presented or secured.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or on a previously adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself, or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).  

For the Board to reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "The Board does 
not have jurisdiction to consider a claim which has been 
previously adjudicated unless new and material evidence is 
present, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  See also 38 U.S.C.A. §§ 5108, 7104(b).  Further, 
if the Board finds new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The evidence of record at the time of the April 1977 RO 
determination denying service connection for residuals of a 
right eye injury and for headaches included the service 
medical records and the report of a VA examination in 
April 1976.  The service medical records reportedly showed 
treatment for acute headaches on one occasion in 
October 1974.  The service medical records showed that the 
veteran was seen in July 1975 after a fistfight.  In addition 
to sustaining a brain concussion, he sustained contusions 
around both eyes.  However, at the time of separation 
examination in August 1975, clinical evaluation was entirely 
normal and the veteran was described as in good health.  
There was no reference to any residuals of a right eye injury 
or to headaches.  

When the veteran was examined by VA in April 1976, complaints 
primarily focused on the back.  With regard to the eyes, it 
was noted the veteran did not bring glasses to the 
examination.  No reference whatsoever was made to a right eye 
injury or any residuals.  With regard to the head, clinical 
evaluation was recorded as normal.  The veteran was accorded 
an X-ray study of the skull and the interpretation was that 
it was normal.  The veteran was also accorded a 
neuropsychiatric examination at that time.  The psychiatrist 
indicated that review of the body systems revealed a 
reference to occasional headaches and to the eyes bothering 
the veteran occasionally, with his left eye bothering him in 
particular.  The psychiatric examination impression was 
anxiety reaction.  Neither the psychiatric examination nor 
the general medical examination resulted in a diagnosis of 
headaches or residuals of a right eye injury.  

Following the 1977 rating decision, additional evidence of 
record includes reports of additional service medical and 
Reserve records, as well as VA medical records dated between 
2004 and 2005.  These records include the report of a Reserve 
examination in June 1980 at which time the veteran denied 
ever having had eye trouble, headaches, or a head injury.  
Clinical evaluation at that time was without reference to 
residuals of a right eye injury or to headaches.  The VA 
medical records that have been associated with the folder do 
not establish that the veteran has headaches or residuals of 
a right eye disability attributable to his active service.  
The medical records pertain primarily to treatment for 
unrelated disabilities.  The evidence does not relate to an 
unestablished fact necessary to substantiate either claim and 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, this evidence is not new and material.  
In conclusion, the Board finds that the evidence received 
since the 1977 rating decision is not new and material, and 
the claim for service connection residuals of a right eye 
injury and for headaches are not reopened.  

Low Back Disability

With regard to the claim for service connection for a low 
back disorder, service connection was denied by rating 
decisions dated in April 1976 and April 1977.  At the time of 
the April 1976 decision, the medical records available for 
review include the service medical records.  These records 
reveal that in March 1975, the veteran was seen for a 
complaint of injuring his back while in basic training in 
September 1973.  It was reported he had been on sick call 
several times before for the same complaint.  There was no 
history of trauma.  Clinical examination in March 1975 was 
normal.  An impression was made of chronic low back pain 
secondary to spasm.  An X-ray study of the spine at that time 
showed no significant abnormalities.  At the time of 
separation examination in August 1975, no reference was made 
to back complaints.  Clinical evaluation was normal and it 
was stated the veteran was in good health.  

At the time of the April 1977 RO denial action, the records 
for review included the report of a VA examination of the 
veteran in April 1976.  He complained that his back hurt and 
that he had nerve problems.  An X-ray study of the 
lumbosacral spine at that time was attributed as being 
essentially unremarkable.  On examination motion of the spine 
in all directions was recorded.  A pertinent diagnosis was 
made of history of back strain.  

The evidence for review also included the report of VA 
hospitalization of the veteran for 10 days in March 1977 for 
investigation of some nerve root compression.  The veteran 
complained of having trouble with mostly low back pain for 
about a year, with pain in both legs.  Examination, however, 
was not remarkable.  It was believed that he might have had 
some nerve root irritation that was now fairly well under 
control.  He was advised on the care of his back and told to 
intensively continue with flexion exercises.  Diagnoses were 
made of chronic lumbosacral sprain and possible nerve root 
pressure of the S1 roots.  There was no reference in the 
summary report to the etiology of the low back disorder.  

The evidence of record at the time of the May 1992 rating 
decision determining that new and material evidence had not 
been received warranting a reopening of the claim for service 
connection for low back disorder included treatment records 
from a prior physician for the period between October 1980 
and November 1991 as well as a report of a quadrennial 
Reserve examination in June 1980.  Notation was made that the 
Reserve examination in June 1980 refers to the paraspinal 
muscle spasm.  Notation was made that the veteran had muscle 
strain in May 1980 and was currently receiving treatment from 
a civilian physician.  He referred to minor pain at the 
present time.  The private medical records refer to an 
impression in October 1980 of traumatic injury to the back 
superimposed on the preexisting incomplete spondylolysis.  
The veteran underwent spinal fusion in early 1981.  It is 
noted that the records submitted in support of the claim did 
establish that the veteran had a back disability, but did not 
show that the back disability was attributable to service in 
any way.  

The evidence received since that time does not provide 
evidence of a nexus between  current back problems and the 
veteran's active service.  

Having reviewed the entire record, the Board finds that no 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.  The Board therefore finds no evidence 
has been received in conjunction with the claim to reopen, 
and, therefore, the claim of entitlement to service 
connection for a low back disorder may not be reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Since the 
Board has found that no new or material evidence has been 
submitted, no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


ORDER

Service connection for vision loss is denied.  

New and material evidence not having been submitted, the 
claim for service connection for headaches is not reopened.  

New and material evidence not having been submitted, the 
claim for entitlement to service connection for residuals of 
a right eye injury is not reopened and the claim is denied.  

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disability, the claim is not reopened and is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


